Citation Nr: 1003084	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  07-36 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to 
October 1970.
This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In his January 2007 notice of disagreement, the Veteran 
explained that, while he was officially an accounting 
specialist in service, he actually spent close to one year on 
a temporary duty assignment in Seoul, where he was assigned 
to the rifle and pistol team.  He provided evidence that he 
was in Seoul and that he completed The Advanced Rifle 
Marksmanship Clinic there.  His DD 214 also notes that the 
was assigned to the Artillery branch of the Army.  Service 
personnel records should be requested so that the Veteran's 
contentions can be fully verified.  Regulations provide that 
efforts must be made to secure records that may exist related 
to the Veteran's claim.  38 U.S.C.A. § 5103A(b)(3) requires 
that VA continue any attempts to get federal records "until 
the records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile."

Service treatment records show that the Veteran was diagnosed 
with hearing loss on entrance to service.  If noise exposure 
is conceded, an examination would be required to determine 
whether the Veteran's hearing loss increased in severity 
during service.  In the case of a disability compensation 
claim, VA's duty to assist includes providing a medical 
examination or obtaining a medical opinion when necessary to 
make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2009).  Such an examination 
or opinion is necessary to make a decision on a claim if all 
of the lay and medical evidence of record (1) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Id. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete 
service personnel records.  In 
particular, records showing a temporary 
duty assignment in Seoul for the rifle 
and pistol team should be requested.  
Evidence of attempts to obtain these 
records should be associated with the 
claims file.  Do not associate 
duplicate records with the claims file.

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of hearing loss and tinnitus.  
The entire claims file must be made 
available to the VA examiner.  
Pertinent documents should be reviewed, 
including service treatment records.

The examiner should conduct a complete 
history and physical and offer an 
opinion as to whether (a) tinnitus at 
least as likely as not had its onset in 
service, is related to service, or was 
aggravated by service or a service-
connected disability; (b) whether the 
Veteran's hearing loss pre-existed 
service; and (c) if hearing loss pre-
existed service, whether it increased 
in severity beyond the natural 
progression of the disease during 
service.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.
All necessary diagnostic testing should 
be conducted and commented upon by the 
examiner.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

3.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

